UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________________

ABBAS RAZA,
                                                                     DECISION AND ORDER
                                      Petitioner,
                                                                     18-CV-6824L

                       v.


MATTHEW WHITAKER,
Acting Attorney General of the United States, et al.,

                              Responsents.
___________________________________________



                                       INTRODUCTION

       Abbas Raza (“Raza” or “Petitioner”), a citizen of Pakistan, has filed a petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241, challenging his continued detention by the United

States Department of Homeland Security (“DHS”) and seeking an order releasing him from

custody.

       Raza states that he entered the United States from Pakistan in 1991. He alleges that he

entered on a visitor visa, but also that he used someone else’s passport. (Dkt. #1 ¶ 11.) Raza

does not seem to deny that he has been living in this country illegally for some years.

       In 2006, petitioner was convicted in New York state court of armed robbery in the Second

Degree, and in 2011 and 2016 of driving while intoxicated. In July 2007, he became the subject

of a final order of removal issued by an immigration judge. See Dkt. #10-2 at 10.

       On May 29, 2018, upon the completion of his most recent New York sentence, petitioner

was taken into DHS custody. He has been in DHS custody since then.
       Respondents (collectively, “the Government”) state that DHS has been working with the

government of Pakistan to effectuate Raza’s return there. The Government states that “DHS

expects that Petitioner will be removed from the United States in the reasonably foreseeable

future.” (Dkt. #10 ¶ 31.)

       In this action, Raza argues that his continued detention is unreasonable and unlawful. He

seeks an order requiring the Government to promptly release him from custody, and ordering the

Attorney General not to remove him from the jurisdiction of this Court while this matter is

pending.



                                          DISCUSSION

       Section 1231 of Title 8 provides for a 90-day period following an order of removal during

which the Attorney General shall remove the alien who is subject to the removal order. See

Hechavarria v. Sessions, 891 F.3d 49, 54 (2d Cir. 2018). After the expiration of the 90-day

removal period, “the Government ‘may’ continue to detain an alien who still remains here or

release that alien under supervision.” Zadvydas v. Davis, 533 U.S. 678, 683 (2001) (quoting 8

U.S.C. § 1231(a)(6)).

       Section 1231(a)(6) includes an implicit limit on “an alien’s post-removal-period detention

to a period reasonably necessary to bring about that alien’s removal from the United States. It

does not permit indefinite detention.” Id. at 689. In Zadvydas, the Supreme Court held that a

detention period of up to six months is presumptively reasonable. Id. at 701. Once that period

has passed, an alien bringing a claim bears the initial burden of showing “good reason to believe

that there is no significant likelihood of removal in the reasonably foreseeable future.” Id. If the


                                                 2
alien makes such a showing, “the [g]overnment must respond with evidence sufficient to rebut

that showing.” Id.

        The statute defines the beginning of the removal period as occurring on the latest of: the

date the order of removal becomes administratively final; if the removal order is judicially

reviewed and if a court orders a stay of the removal of the alien, the date of the court’s final

order; and if the alien is detained or confined (except under an immigration process), the date the

alien is released from detention or confinement. 9 U.S.C. § 1231(a)(1)(A).

        Raza was taken into DHS custody on May 29, 2018, upon his release from state

confinement. At that time, he was an alien subject to a final order of removal. Raza has thus

been in DHS custody for longer than the presumptively reasonable six-month period.

        In a letter dated September 7, 2018, DHS informed petitioner that U.S. Immigration and

Customs Enforcement (“ICE”) had reviewed Raza’s custody status, and determined that he

would not be released from custody. (Dkt. #10-2 at 4.) The letter detailed DHS’s reasons for

that determination, primary among them Raza’s “wanton disregard for the laws of the United

States.” Id. at 6.

        In response to Raza’s petition, the Government has submitted evidence detailing further

proceedings relative to his status, and DHS’s ongoing efforts to effectuate Raza’s removal to

Pakistan. According to Deportation Officer Anthony Coker (Dkt. #10-1), DHS officers

conducted an in-person interview with petitioner on December 4, 2018, after which they decided

that petitioner’s detention should continue. See Anthony Coker Decl. (Dkt. #10-1) ¶¶ 30, 31;

Dkt. #10-2 at 2. Coker also states that “there is no institutional barrier to Petitioner’s removal to

Pakistan,” and that “[b]ased upon the history of removals to Pakistan and the circumstances of


                                                  3
Petitioner’s case, DHS expects that Petitioner will be removed from the United States in the

reasonably foreseeable future.” Coker Decl. ¶¶ 32, 34.

         Having reviewed both sides’ submissions, I conclude that petitioner is not entitled to

relief at this time. But that does not mean that the Government can keep him in custody

indefinitely.

        As stated, a six-month period of detention is “presumptively reasonable,” but the

Supreme Court in Zadvydas did not establish a bright-line rule. In other words, a period of

detention does not automatically become unreasonable the day after six months have elapsed.

The more time passes, the more the burden shifts to the government to show a likelihood that the

petitioner will be removed in the near future. See Hassoun v. Sessions, No. 18-CV-586, 2019

WL 78984, at *4 (W.D.N.Y. Jan. 2, 2019). In effect, Zadvydas creates a sliding scale, such that

“the longer the detention stretches, the more imminent removal must be to justify further

confinement.” Zadvydas, 533 U.S. at 701.

        Based on the parties’ submissions, the Court concludes that the Government has met its

burden to show a significant likelihood that petitioner will be removed from the United States in

the reasonably foreseeable future. But cognizant of the fact that “the government’s burden

becomes more onerous the longer an alien is detained,” Hassoun, 2019 WL 78984, at *5, the

Court will direct the Government to keep the Court apprised of petitioner’s status, as set forth in

the Conclusion, below.




                                                 4
                                            CONCLUSION

          Petitioner’s petition for a writ of habeas corpus (Dkt. #1) is hereby denied at this time,

without prejudice.

          Respondents are directed to submit to the Court, no later than ninety (90) days after the

date of issuance of this Decision and Order, a report on petitioner’s status with respect to his

custody and removal from the United States. If any material changes occur prior to the

expiration of that ninety-day period, respondents should inform the Court of those changes as

soon as is practicable. If, at the end of that ninety-day period, petitioner’s status has not

materially changed, on application the Court will revisit the issue of whether he is entitled to

relief.

          The Clerk of the Court is directed to keep this case open, pending further order of the

Court.

          IT IS SO ORDERED.




                                         _______________________________________
                                                  DAVID G. LARIMER
                                                United States District Judge
Dated: Rochester, New York
       April 12, 2019.




                                                    5
